NUMBER 13-13-00130-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID WOOD,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on appellant’s motion to abate appeal to

supplement the record.      The clerk’s record was filed on March 25, 2013, and a

supplemental record was filed on August 19, 2013. Appellant has advised this Court that

the reporter’s record, volume 5, makes reference to a verdict that was faxed to the parties
“right before Christmas” of 2012, however the verdict was not made part of the clerk’s

record. Appellant requests that this appeal be abated to the trial court for completion of

the record.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See id. R. 37.3(a)(1). Appellant’s motion to abate the

appeal to supplement the record is GRANTED and this appeal is ABATED and the cause

REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be

given and conduct a hearing to determine if the clerk’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under rule 34.5(e), if

necessary. See id. R. 37.3 (a)(1). Otherwise, the trial court shall determine what steps

are necessary to ensure the prompt preparation of a complete clerk’s record and shall

enter any orders required to avoid further delay and to preserve the parties’ rights. If a

filing designated for inclusion in the clerk’s record has been lost or destroyed and the

parties cannot agree, by written stipulation, for a copy of that item to be included in a

supplemental record, the trial court shall determine what constitutes an accurate copy of

the missing item and order it to be included in the clerk’s supplemental record.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                  PER CURIAM


                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of December, 2013.




                              3